COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-121-CV





IN THE INTEREST OF S.R.K., J.R.K., 

AND J.N.K., CHILDREN





----------



FROM THE 271ST DISTRICT COURT 
OF WISE COUNTY



----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On October 13, 2008, we denied appellant Michelle Kevetter’s second “Motion For Extension Of Time For Filing Brief.”  We notified appellant on November 4, 2008, that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We further notified appellant that, in accordance with 
Tex. R. App. P.
 42.3(b), this case may be dismissed for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court on or before November 14, 2008, a response reasonably explaining the failure to timely file a brief.  
See 
Tex. R. App. P.
 38.8(a)(1).  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b).



PER CURIAM 		





PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:   December 18, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.